Opinion
BROWN (Gerald), P. J.
Henry C. Phillips possessed a sawed-off shotgun, and was convicted for violating Penal Code, section 12020.
After the gun was taken from Phillips in a cafe tussle the cafe cook, Mildred Malone, asked Phillips why he had come to the cafe with a gun. He answered some people had tried to rob him that night. This answer was admissible as an admission he intended to exercise dominion and control over the weapon (Evid. Code, § 1220).
Testimony Phillips appeared to be reaching for the shotgun’s trigger was properly admitted as factual and within the witness’ personal knowledge (Evid. Code, § 702).
The crime is possessing a sawed-off shotgun, not requiring its *490criminal use (People v. Stinson, 8 Cal.App.3d 497, 501 [87 Cal.Rptr. 537]; People v. Wasley, 245 Cal.App.2d 383, 385, 386 [53 Cal.Rptr. 877]).
Judgment affirmed.
Coughlin, J., and Whelan, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied October 9, 1970.